Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 5 be found allowable, claims 6 and 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2003/0228950 A1).
Regarding claim 1, Young teaches a sprocket assembly comprising:
	a sprocket wheel (10) including a hub (14) disposed about an axis and a plurality of teeth (20) extending radially outward from the hub (14);
	a first sprocket cushion (ring 30a) coupled to the hub (14) on a first axial side (32a) of the teeth (20), the first sprocket cushion including an annular base (40a) and a plurality of projections (pads 42a), the base (40a) being disposed about the hub (14), the projections (pads 
	Young further discloses that each projection (pad 42a) includes a chamfer joining the second axial end and the top surface (outermost face 46a) such that a radial thickness of each projection (pad 42a) decreases with increased axial distance away from the teeth (20)(Young, figs 2 and 2a, see pic 1 below). 

    PNG
    media_image1.png
    389
    396
    media_image1.png
    Greyscale

Regarding claim 2, Young teaches the sprocket assembly of claim 1 disclosed above, and further teaches a first fillet tangently connects the top surface (outermost face 46a) and the chamfer (Young, figs 2 and 2a, see pic 1 above).



Regarding claim 4, Young teaches the sprocket assembly of claim 3 disclosed above, and further teaches that the first end face of the base (40a) is perpendicular to the axis (Young, figs 2 and 2a, see pic 1 above). 

Regarding claim 5, Young teaches the sprocket assembly of claim 1 disclosed above, and further teaches that each projection (pad 42a) is circumferentially spaced apart from an adjacent one of the projections (pads 42a) by a corresponding one of a plurality of valleys (spaces 44a)(Young, paragraph 0037 and figs 1 and 2a), each chamfer extending radially inward of a radially inwardmost point of the corresponding one of the valleys (spaces 44a)(Young, figs 1 and 2a).

Regarding claim 6, Young teaches the sprocket assembly of claim 1 disclosed above, and further teaches that each projection (pad 42a) is circumferentially spaced apart from an adjacent one of the projections (pads 42a) by a corresponding one of a plurality of valleys (spaces 44a)(Young, paragraph 0037 and figs 1 and 2a), each valley (spaces 44a) extending radially inward of a radially inwardmost point of the corresponding one of the chamfers (Young, figs 1 and 2a).

Regarding claim 7, Young teaches the sprocket assembly of claim 1 disclosed above, and further teaches that each projection (pad 42a) is circumferentially spaced apart from an adjacent one of the projections (pads 42a) by a corresponding one of a plurality of valleys (spaces 44a)(Young, 

Regarding claim 8, Young teaches the sprocket assembly of claim 1 disclosed above, and further teaches a second sprocket cushion (30b) is coupled to the hub (14) on a second axial side (tooth face 32b) of the teeth (20). 

Regarding claim 9, Young teaches the sprocket assembly of claim 1 disclosed above, and further teaches that each tooth (20) is circumferentially spaced apart from an adjacent one of the teeth (20) by a corresponding one of a plurality of tooth valleys (spaces 22), and each projection (pad 42a) is circumferentially spaced apart from an adjacent one of the projections (pads 42a) by a corresponding one of a plurality of cushion valleys (spaces 44a), each cushion valley (space 44a) aligning with one of the tooth valleys (spaces 22)(Young, paragraph 0037 and figs 1and 2a). 

Regarding claim 11, Young teaches a sprocket assembly comprising:
	a sprocket wheel (10) including a hub (14) disposed about an axis and a plurality of teeth (20) extending radially outward from the hub (14);
	a first sprocket cushion (ring 30a) coupled to the hub (14) on a first axial side (32a) of the teeth (20), the first sprocket cushion including an annular base (40a) and a plurality of projections (pads 42a), the base (40a) being disposed about the hub (14), the projections (pads 42a) extending radially outward from the base (40a), each projection (pad 42a) including a first axial end, a second axial end, a top surface (outermost face 46a), and a fillet, the first axial end 

Regarding claim 12, Young teaches the sprocket assembly of claim 11 disclosed above, and further teaches that each valley (space 44a) has a convex portion and a concave portion that meet at a transition region, and the fillet meets the second axial end radially inward of the transition region (Young, figs 2 and 2a, and pic 1 above), as the second axial end and top surface (outermost face 46a) are joined together by the fillet. 

Regarding claim 13, Young teaches the sprocket assembly of claim 11 disclosed above, and further teaches that the fillet tangently joins the top surface (outermost face 46a) and the second axial end (Young, figs 2, 2a, and pic 1 above).

Regarding claim 14, Young teaches the sprocket assembly of claim 11 disclosed above, and further teaches that the fillet has a radius of curvature that varies between the top surface (outermost face 44a) and the second axial end (Young, figs 2, 2a, and pic 1 above). 


	a sprocket wheel (10) including a hub (14) disposed about an axis and a plurality of teeth (20) extending radially outward from the hub (14);
	a first sprocket cushion (ring 30a) coupled to the hub (14) on a first axial side (32a) of the teeth (20), the first sprocket cushion including an annular first base (40a) and a plurality of first projections (pads 42a), the first base (40a) being disposed about the hub (14), the first projections (pads 42a) extending radially outward from the first base (40a), each first projection (pad 42a) including a first axial end, a second axial end, a first radially outermost surface (outermost face 46a), and a first chamfer (see pic 1 above), the first axial end being proximal to the first axial side (32a) of the teeth (20), the first radially outermost surface (outermost face 46a) extending axially between the first axial end and the second axial end (Young, paragraphs 0030-0038 and figs 1-2a), the first chamfer joining the second axial end and the first radially outermost surface (outermost face 46a), such that a radial thickness of each first projection (pad 42a) decreases in an axial direction away from the teeth (20);
	a second sprocket cushion (ring 30b) coupled to the hub (14) on a second axial side (32b) of the teeth (20), the second sprocket cushion (ring 30b) including an annular second base (40b) and a plurality of second projections (pads 42b), the second base (40b) being disposed about the hub (14), the second projections (pads 42b) extending radially outward from the second base (40b), each second projection (pad 42b) including a third axial end, a fourth axial end, a second radially outermost surface (outermost face 46b), and a second chamfer (see pic 1 above showing equivalent counterpart of chamfer for first sprocket cushion), the third axial end being proximal to the second axial side (32b) of the teeth (20), the second radially outermost surface (outermost face 46b) extending axially between the third axial end and the fourth axial end (Young, 
	wherein a first fillet tangently joins the first radially outermost surface (outermost face 46a) and the first chamfer and a second fillet tangently joins the first chamfer and the second axial end (Young, figs 1-2a and pic 1 above), each first projection (pad 42a) being circumferentially spaced apart from an adjacent one of the first projections (pads 42a) by a corresponding one of a plurality of first valleys (spaces 44a)(Young, paragraphs 0030-0038 and figs 1-2a and pic 1 above), each first chamfer extending radially inward of a radially inwardmost point of the first valleys (spaces 44a)(Young, paragraphs 0030-0038 and figs 1-2a and pic 1 above);
wherein a third fillet tangently joins the first radially outermost surface (outermost face 46b) and the second chamfer and a fourth fillet tangently joins the second chamfer and the fourth axial end (Young, figs 1-2a and pic 1 above showing equivalent elements for first sprocket cushion), each second projection (pad 42b) being circumferentially spaced apart from an adjacent one of the second projections (pads 42b) by a corresponding one of a plurality of second valleys (spaces 44b)(Young, paragraphs 0030-0038 and figs 1-2a and pic 1 above showing equivalent elements for first sprocket cushion), each second chamfer extending radially inward of a radially inwardmost point of the second valleys (spaces 44a)(Young, paragraphs 0030-0038 and figs 1-2a and pic 1 above showing equivalent elements for first sprocket cushion).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2003/0228950 A1).
Regarding claim 10, Young teaches the sprocket assembly of claim 1 disclosed above, but fails to disclose that the angle formed by the chamfer relative to the axis is between 15 degrees and 75 degrees. It would have been obvious to one having ordinary skill in the art, however, to make the angle of the chamfer within the range of 15 degrees to 75 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, the applicant has not disclosed that a chamfer angle between 15 degrees and 75 degrees solves any stated problems or is for any particular purpose, and is a matter of design choice absent persuasive evidence that the particular configuration (i.e. angle) of the chamfer of the claimed invention is significant. In re Dailey, 149 USPQ 47.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 2017/0030453 A1), Haesloop (US 8202185 B2), Crump et al (US 2016/0003340 A1), Roh (US 2015/0176692 A1), Hamilton (US 2003/0176251 A1), Sugita et al (US 2001/0018379 A1), Hayami et al (US 2011/0300977 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/E.R.K./Examiner, Art Unit 3651